UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7378


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KENNETH ADRIAN CAMPBELL, a/k/a Kac, a/k/a Kenny,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
David C. Norton, District Judge. (9:00-cr-00263-DCN-4)


Submitted: February 24, 2021                                       Decided: March 8, 2021


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Adrian Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Adrian Campbell appeals from the district court’s order denying relief on

his motion for a sentence reduction pursuant to Section 404 of the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194, 5222. We have reviewed the record and conclude

that the district court did not abuse its discretion in declining to reduce Campbell’s period

of incarceration.     See United States v. Jackson, 952 F.3d 492, 497 (4th Cir. 2020)

(reviewing decision on First Step Act motion for abuse of discretion). Accordingly, we

affirm for the reasons stated by the district court. United States v. Campbell, No. 9:00-cr-

00263-DCN-4 (D.S.C. Sept. 1, 2020). We also deny Campbell’s motion for appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2